Fort, J.
(dissenting). This writ brings up for review a resolution of the Passaic Valley Sewerage Commissioners, passed June 8th, 1903, authorizing the issuance and sale of corporate bonds to the amount of $1,000,000 to prosecute the works committed to their control by the statute under which they are created.
By an act entitled “An act to create a sewerage district to be called Passaic valley sewerage district,” approved March 27th, 1902, the legislature set apart, by metes and bounds, a certain part of the territory of the state and created the Passaic Valley Sewerage District. By this act it is declared that the district thus created “shall be and is hereby constituted a sewerage district under the name and title of the Passaic Valley Sewerage District, and it shall be entitled to all of the authority, and shall be subject to all the laws of *230this state concerning sewerage districts so created.” Pamph. L. 1902, p. 190.
On the same day there was approved an act entitled “An act authorizing the appointment and defining the powers and duties of commissioners in sewage and drainage districts created for the purpose of relieving the streams and rivers therein from pollution, and to provide a plan for the prevention thereof, and providing for the raising, expenditure and payment of moneys necessary for this purpose.” Pamph. L. 1902, p. 195.
It is within the power of the legislature, under our state constitution, to erect, by a special act, certain territory into a municipality. In Pell v. Newark, this court said: “The right is still preserved to the legislature to create cities, towns and counties, and to change their boundaries, by special laws so as ,to make them appropriate political districts for the application of general laws establishing uniform rules for tlieir regulation.” Pell v. Newark, 11 Vroom 71.
Whether, in creating the municipal district, it is essential that notice of intention to do so shall be advertised, as required by paragraph' 9 of section 7 of article 4 of the state constitution, it will not be necessary to determine, because it does not appear in the record that such a notice was not given. It is provided by statute that the publication of any law in the pamphlet laws published by the state shall be prima facie evidence that the notice required by the constitution has been complied with. Pamph. L. 1876, p. 11, § 5.
This act appears in the pamphlet laws of 1902, and I shall presume that due notice was given, if required. State Board of Health v. Diamond Mills Paper Co., 18 Dick. Ch. Rep. 111; S. C., 19 Id. 793; Freeholders v. Stevenson, 17 Vroom 173, 186.
The act of March 27th, 1902 (Pamph. L., p. 190, ch. 48), will therefore be considered as having erected a subdivision of the state for certain purposes — municipal in character — ■ and to' be a valid exercise of legislative authority for this purpose.
While it may not be necessary to pass upon the validity of *231chapter 49 of the laws of 1902 (Pamph. L., p. 195), authorizing the appointment and defining the duties of commissioners in sewage and drainage districts, it may be useful to call attention to the fact that the latter act does, in general terms, create authority for the appointment of commissioners for any' sewerage district created by the legislature, and defines the powers of such commissioners when appointed. This act does not authorize the appointment of commissioners for the Passaic Valley Sewerage District, created by'the act of March 27th, 1902, or of any other sewerage district, but provides for such officials in all sewerage districts created or to be created' by the legislature. , •.
The first section of the act declares that “upon the creation and incorporation by the legislature of any sewerage and drainage district for the purposes mentioned in the title of the act, it shall be the duty of the governor forthwith to appoint, &e., five residents within the district, who shall constitute a board of commissioners,” &c.
The only clause in the act of March 27th, 1902, about which doubt might be suggested is paragraph 2, section 7; that, however, is independent and severable if questionable.
Chapter 49 of the laws of 1902 seems also to be within the reasoning of the decision in the State Board of Health v. Diamond Mills Paper Co., 18 Dick. Ch. Rep. 111, which case was affirmed by the Court of Errors in 19 Id. 793.
This act is in effect'an act to provide a method-to prevent the pollution of the waters and streams of the state, and can, by legislative will, be made applicable to every river and stream in the state lying within a sewerage and drainage district which has been, or may hereafter be, created by the legislature. Such an act is general and not local or special.
This brings me to the consideration of chapter 1 of. the special session of the legislature of 1903 entitled “An act to relieve from pollution the rivers and streams within the Passaic valley sewerage district, established and defined by an act of the legislature entitled ‘An act to.create a sewerage district to be called the Passaic valley sewerage district/ approved March twenty-seventh, one thousand nine hundred *232and two, and for this purpose establishing -therefor a district board of commissioners, defining its powers and duties, and providing for the appointment, terms of office, duties and compensation of such commissioners, and further providing for the raising, collecting and expenditure of the necessary moneys,” approved April 22d, 1903. Pamph. Lp. 777.
Does not the mere reading of the title of this act determine its character? It does not purport to be other than an act applicable to a single sewerage district. Its purpose is declared by its title to be “An act to relieve from pollution the rivers and streams within the Passaic valley sewerage district” and, as if with the purpose to further circumscribe and limit its application to a special and local subdivision of the state, it declares that the district to which it shall apply shall be that “established and defined by an act of the legislature entitled ‘An act to create a sewerage district to be called the Passaic valley sewerage district, approved March twenty-seventh, one thousand nine hundred and two/ ”
We have seen that the legislature may erect a city, a town, a borough, or a sewerage district, by a special act, and define in the act its boundaries. But immediately upon its creating such a city, town, borough or sewerage district, the municipality thus created is governed by the laws applicable to the cities, towns, boroughs or sewerage districts of its class. A law applicable to one of the class alone, eo nomine, cannot be enacted. Such an act would be special.
Suppose the legislature erects certain territory into a borough and declares that, that territory shall constitute the borough of “Harmony,” can it then proceed to enact a law to “relieve from pollution the rivers and streams within the borough of Harmony, established by an act of the legislature entitled ‘An act to create the borough of Harmony ?’ ”
It might possibly enact a law to relieve from pollution tire rivers and streams within the boroughs of this state, and define how boroughs might do so, but upon what principle can it be said that a law is general when applicable to a single borough, because it refers to the title of the act which creates it?
*233A sewerage district of the character here under consideration is undoubtedly gwa-si-municipal. It has corporate powers, sub modo, and for certain specified purposes, all of which are public.
As was said by Judge Parker, in Skinkle v. Essex Public Eoad Board, “it may properly be-termed a quasi corporation, whose functions are wholly of a public nature, and having corporate powers only for certain specified purposes. Such a corporation is a mere agent, employed as a part of the machinery of government to aid in carrying on a portion of the affairs of a local nature.” Skinkle v. Essex Public Road Board, 20 Vroom (at p. 670); Ang. & A. Corp. (9th ed.), § 23; Commissioner of Roads v. McPherson, 1 Spears 218; Jansel v. Ostrander, 1 Cow. 670; North Hempstead v. Hempstead, 2 Wend. 109; Shinkle v. Essex Public Road Board, 140 U. S. (at p. 339).
Legislation affecting a municipal district such as the Passaic Valley Sewerage District, and creating a board of commissioners therein, with certain specified powers, to be exercised for public purposes, is legislation applicable to a municipality, and to be valid must be such as will stand the constitutional test against local and special laws “regulating the internal affairs of towns and counties.”
I am unable to see any escape from the conclusion that the title of the act approved April 22d, 1903, is clearly special, and that under it all of the provisions of the act are confined to the internal regulation of a local and special municipal purpose, namely, the relief from pollution of the rivers and streams within the single municipal division of the state known as the “Passaic Valley Sewerage District.”
The act before us cannot be distinguished in principle from an act which might be entitled “An act to relieve from pollution the rivers and streams within the city of Newark,” and surely such a statute would, under our constitution, being -applicable to Newark only, be an act regulating internal affairs, and clearly special and unconstitutional.
It was contended on the argument that admitting that this act was limited in its application to the single municipality *234known as the Passaic Yalley Sewerage District, still it was valid, because there is in the state only one such corporate entity, and therefore the rule applied by this court in Budd v. Hancock, 37 Vroom 133, was applicable.
It is true that the question of whether a law is local or special depends upon what it excludes, and not' so much upon what it includes. But applying that rule to this' act, it will be seen that it excludes every possible municipal district of the state, save one. But, while it is conceded that that is true, it is answered that the municipal district included is the only one of its class in the state. But that is not the test. Shell an act, to be general, must include all other possible municipalities of the same class, existent or to become existent,'which may be similarly situated. The exclusion of any such makes the act special. ' If there were but one city in the state, would any one presume to contend that an act made applicable'to it, by its corporate name, would not be special? Wherein is the distinction between such an act and the one under review ?
Nor is the body of the act, in many unseverable respects, less objectionable than its title, under article 4, section 7, paragraph 11 of our state constitution, which declares that “the legislature shall not pass private, local or special laws regulating the internal affairs of towns and counties.”
As a preliminary statement upon this part of the case, it should be said that the whole body of the act, following its title, is made applicable solely to the Passaic Yalley Sewerage District. It only relates to it, and to the commissioners appointed to manage and govern it, save in the one respect where it refers to and individualizes for the purposes of taxation, under the act, the several-local municipalities embraced within the boundaries of the sewerage district as defined in the act of March 27th, 1902.
It has no other object or purpose than to provide for the-regulation and control of the internal affairs of this particular sewerage district and the several municipal or taxing districts, which áre local municipalities, lying in whole or in. part within it.
*235If legislation, which refers to such a district so created by name, is not general, it is impossible to see how this act can be held not to be special.
All discussion as to the right and power of the state to setup, under its police power, a district and govern it, and provide for tire prevention of the pollution of the rivers and streams within such district, so ably presented by counsel on the argument, is beside the question. '
In exercising the police power the legislature is controlled by constitutional restrictions. This power is not higher than the constitution. ■ While the legislature may prohibit the pollution of the rivers and streams, and create municipal subdivisions with certain powers and functions to this end, yet, in creating them it is bound by the mandate of the constitution that it shall not regulate' the internal affairs of any. municipal Subdivision so created by special laws. >
In matters- of police regulation the' legislature is undoubtedly supreme, but its powers are subject to all constitutional limitations upon its otherwise unlimited' supremacy. 22 Am. & Eng. Encycl. L. (2d. ed.) 937; Tiede. Lim. Pol. Pow., § 4.
I have not thought it necessary, therefore, in this, ease, to discuss the general question of the police power of the legislature as 'to the prevention of the pollution of the rivers and streams of the state.
In considering the case, we must keep constantly in mind the fact that'the act of April 22d, 1903, relates exclusively to the Passaic Yalley Sewerage District as erected by the act of March 27th, 1902, with incidental reference to the several local municipalities or parts of municipalities lying within its boundaries.
By the act power is given to the board of sewerage commissioners to bond the taxing district, borrow money in anticipation of bonds, and to provide for the payment of the bonds or other indebtedness, and the costs and expenses of the maintenance of the sewerage system authorized to be constructed by'the commissioners with the proceeds of the bonds sold.-
*236Section 11 relates to the costs and expenses incurred for the purchase of land or rights in land, and for the construction of disposal works, pumping stations, sewers, administration expenses, &c., and for this purpose authorizes the commissioners to issue corporate bonds to an amount not exceeding $9,000,000, to be payable in not exceeding fifty years.
Section 12 authorizes the commissioners to borrow, in anticipation of the issuance of the bonds, not exceeding at any one time one-fifth of the estimated cost of the whole work, and to issue certificates of indebtedness or promissory notes therefor. This section also requires a sinking fund of not exceeding one per centum in any one year of the face value of the bonds issued.
Sections 13, 14, 15 and 16 relate to the method of discharging the indebtedness incurred under sections 11 and 12 of the act by its apportionment and assessment upon the several local municipal divisions within the boundaries of the Passaic Valley Sewerage District.
And section 17 directs that the local municipalities shall pay over the taxes assessed and collected to. the treasurer of the Passaic Valley Sewerage District.
It is perfectly obvious from the terms of these sections that they relate to the internal affairs not only of the sewerage district but of each of the several municipalities within the sewerage district. By section 13 it is provided that all indebtedness, from any cause arising under the act, "shall be a charge upon all persons and property in the'municipal or taxing districts tying in whole or in part within said sewerage district.”
What is intended by this provision of the statute?
Apparently to charge upon each municipality within the sewerage district all indebtedness, to quote the language of the act, “as fully as the legislature of this state shall have power to authorize the same.” The charging, it will be noticed, is proportionately upon the separate municipalities and not upon the sewerage district as such. Section 13.
By the stipulation in the cause it appears that the municipal or taxing districts, lying in whole or in part within the *237Passaic Valley Sewerage District, are Paterson, Passaic, Acquackanonk, Eranklin, Belleville, Garfield, Wallington, East Rutherford, Rutherford, Dnion township, North Arlington, Montclair, Glen Ridge, Bloomfield, Orange, East Orange, Kearney, East Newark, Harrison and Newark — twenty in all. The bond lien under the act is charged upon each of these municipalities as separate entities and not upon the sewerage district as a whole. Section 13.
Acts for the bonding of municipalities relate to the internal affairs of the municipalities. Anderson v. Trenton, 13 Vroom 486.
Suppose that the legislature had passed an act imposing upon these municipalities, by name, the burthen of this indebtedness. Would such an act have been a general law?
Would there have been any question but that it was a special act relating to certain specified municipalities ?
Can the legislature create a district and appoint commissioners to incur indebtedness in that particular district by an act which relates to, and which can only relate to, that district, and therein enact that the several municipal subdivisions of such district shall be required to bear certain burthens ? Is not that legislation as to their internal affairs, and is it not special ? What is the difference between authorizing the commissioners, as agency of the state> to fix the indebtedness to be charged upon the municipalities, and the legislature itself doing it? Can the legislature make legislation general, when done through its agents, which would be special if done by itself?
The mere statement of the proposition refutes it.
Section 14 makes it perfectly clear that the whole scope and purpose of the debt-paying sections of the act of 1903 was to impose the taxes to pay the debts upon the several municipalities within the sewerage district, and to impose them upon the municipalities, as such, and not to impose the taxation upon the sewerage district, as such.
By this last section it is made the duty of the commissioners to apportion the indebtedness, sinking fund and other charges for each fiscal year “among the respective municipali*238ties and taxing districts lying in whole or in part within said sewerage district” according to the ratables in each; and section 16 of the act declares that on or before June 20th ■of each year, “the commissioners shall order and cause a tax to be levied and assessed upon all persons and property within ■each of the municipal and taxing districts lying in whole or in part within said sewerage district,” to raise the money to pay such bond and sinking fund charges.
By section 15, the same method is provided for raising, the money for operating and maintenance expenses.
Upon such apportionment being ascertained and fixed, it is declared that the sewerage commissioners shall “certify to the assessor, taxing board or taxing officer of each of said municipalities or taxing districts lying in whole or in part within said sewerage district the amount of tax required to be levied, assessed and raised in each of their respective municipalities and taxing districts for said purposes.” Pamph. L. 1903, p. 169, § 16.
It is quite clear that an act which would authorize certain municipalities (naming them) to raise money in the way this act requires that they shall, would be a special act regulating the internal affairs of such municipalities, and would be void.
There is no peculiar feature, in the subject-matter of this legislation, applicable to these municipalities situated upon the Passaic river which would not be equally applicable to other municipalities similarly situated upon any other river or stream in the state.
An act allowing municipalities upon tidewater to do certain things only possible to tidewater conditions, would no doubt be general.
So an act allowing municipalities lying upon the rivers -or streams of this state to do certain things,' which only municipalities situated as they are could do-, would no doubt be constitutional. But'would an act allowing municipalities upon the Passaic river to do certain acts be general- if there were no reason why such an act would 'not' apply with equal ■benefit to municipalities similarly situated upon the Dela-ware or the Raritan?
*239It should be made clear, at this point, that I am not diverging from the doctrine declared in a number of cases —that it is within the power of the legislature to define, or to authorize local municipalities to define, taxing districts in which the people may impose taxes upon themselves — but in order to make such legislation valid it will appear from all the cases that the act under which it is permitted must be a general law, and one which is applicable to the whole of the class covered by the statute. Such a power could not be conferred upon one city or borough, or town or sewerage district, out of a class of such municipalities.
Such a law is .general only when it authorizes all cities or boroughs, or townships or other municipalities, covering a, constitutional class, to do certain acts relative to municipal1 affairs, in districts. Allison v. Corker, 38 Vroom 596.
When, therefore, the legislature confers this power upon sewerage districts, it must confer it upon the genus, and not upon one of the species. The act must embrace all to which it can equally apply and exclude none.
If sewerage districts can be created with appropriate characteristics to constitute a class for municipal legislation, then legislation applicable to all of the class is general and valid. Hammer v. Richards, 15 Vroom 667; Johnson v. Asbury Park, 29 Id. 604; Anderson v. Trenton, supra; Hermann v. Guttenberg, 34 Vroom 616.
But the legislature cannot set up one such district and legislate as to its internal affairs eo nomine.
Whether, therefore, you look at this statute as authorizing the Passaic Yalley Sewerage District Commissioners to issue bonds, or as one charging the payment of the bonds, proportionately, upon the separate municipalities or taxing districts lying in whole or in part within the sewerage district, it is equally unconstitutional.
As to the sewerage district it is a special act, as by its terms it applies solely to the Passaic Yalley Sewerage District, a single municipality. As to the separate municipalities within the said sewerage district it is a special act, because it applies to them and regulates their internal affairs for the *240purpose of taxation, not as a constitutional class of municipalities, biit as a part only of several classes, not embracing the whole of any class.
Eor another reason I think this statute is also unconstitutional.
The Court of Errors and Appeals of this state, speaking by Mr. Justice Depue, has declared: “Except as the legislature of the state may confer upon political divisions powers to legislate and to provide revenue for defraying the expenses of the local governments, it has no power to delegate the' power of taxation to municipal officers, or to another department of the government.” Township of Bernards v. Allen, 32 Vroom 228.
The most vital principle of all free government is rested upon this doctrine.
If sewerage districts may be created with commissioners having authority to regulate, control, and fix the amount of tax necessary to construct and maintain sewers, without any right in the people to vote upon the amount to be levied, why not police districts, with police commissioners to control that power, to employ a force and direct what tax shall be levied in each of the municipalities within the police districts to maintain the police force?
Judge Cooley, in his work on Taxation, at p. 48 (1876), says:
“The power to impose taxes, like any other branch of the legislative authority, must be exercised by the legislature itself and cannot be delegated to municipal officers or even to another department of government. This is a principle which pervades our whole political system, and, when properly understood, admits of no exception. The people create a legislative department for the exercise of the legislative power, and they vest it with no authority to relieve itself of the responsibility by a substitution of other agencies.”
At another point, in the same connection, this learned author states that there is one clearly defined exception to this general rule existing in the case of municipal corporations in the levy and collection of taxes for local purposes. *241This arises from immemorial custom, which, tacitly or expressly has been incorporated in state constitutions, and which has made such municipal governments practically a part of the general machinery of the state government. Whenever these agencies are a political division of the state, they may have conferred upon them powers of taxation through their local legislative bodies for local purposes.
The same principle as that enunciated by Mr. Cooley will be found in Boroughs on Taxation, ch. 11 (1877), and the rule is there stated this way:
“No tax can be levied without the authority of the legislature of the state. The power to tax is vested in this branch of the government. This power is exercised either directly by the legislature or indirectly, as in the cases where it is, delegated to subordinate political divisions of the state, such as counties or cities.”
In 27 Am. & Eng. Encycl. L. 619, tit. “Taxation," the rule is stated this wise:
“Legislative power has by the constitution been committed to the legislature as a distinct department of government. Such power cannot be delegated by the legislature to any other department of the government or to any citizen or citizens in either a private or official capacity. It is accordingly held that the power of taxation cannot be delegated to the judicial department, to municipal or administrative officers, or to individuals, or private corporations.”
This brings us to the question of whether the statute under review confers upon the Passaic Valley Sewerage Commissioners power to levy taxes, vesting in them the right to fix the amount of the tax and to direct the levy thereof.
It would seem impossible to give any other construction to the statute upon a consideration of its most plain terms.
The commissioners are authorized to incur obligations, issue bonds, and otherwise incur indebtedness, and by the fourteenth and fifteenth sections they are to determine, on *242the 15th of June of each year, the amount of money necessary to be raised for the payment of interest, sinking-fund and maintenance -expenses for the current fiscal year; and by the sixteenth section it is enacted that “the said board of sewerage commissioners shall, on or before the twentieth day of June in each year, order and came a tax to be levied and assessed upon all persons and property within each of the municipal and taxing districts lying in whole or in part within said sewerage district, for the purpose of raising the money necessary to pay interest upon its bonds and for other indebtedness and sinking fund charges, and for the sum or sums of money estimated as necessary to provide for the proper maintenance and operation of its works and plant and for all other expenses of said sewerage commissioners.”
This section then proceeds to give details.
This statute is too clear for construction; it interprets itself.
These commissioners are certainly municipal or administrative officers; they are not representative of the people, and under our form of government the right to levy taxes is inherent in the people, through the legislature or through local political divisions, such as counties and cities, self-governing.
Hitherto, in considering this case, I have treated the “Passaic Valley Sewerage Commissioners” as a municipal or (/Most-municipal corporation, and the result so far reached has been upon the basis that it was such, and the purpose has been to show that even if it were, the- act is unconstitutional for the reasons hereinbefore stated; but a careful review of this statute convinces me that the Passaic Valley Sewerage District is not a political division of the state in the sense of a municipality (the majority opinion, I think, concedes this), and if it be not, the rule of law applicable to this •district on the question, of taxation is very well settled, at least in this court, in this state.
The decisions in Hew Jersey on this subject are gathered •together in 27 Am. & Eng. Encycl. L. (at p. 621), and the_ •.principle declared in them is there stated as follows: “The *243legislature has full power, unless restricted by the constitution, to create political divisions of the state for the purposes of taxation, but it cannot establish a taxing district within an existing political corporation or division of the state in which to impose taxes without regard to the special benefits, unless such district is itself made a political division with appropriate powers of self-government
The district here created is unquestionably treated for a specific purpose, and is defined as a sewerage district. It is not a political division of the state with any power of local self-government, or any other kind of self-government; its government, and the imposition of taxes, in so far as either is conferred, is cast upon a commission appointed by the governor.
True, the sewerage district is composed of many political divisions, the identity of each being maintained and reserved, and the entire territory of each being included within the district, save in one or two eases; but the rule stated above as embodying the'principle of tire decisions of this state, as I understand it, not only applies where a district lies within a township, but where a district embraces a part of a county or other political division of the state, or where a district is not itself made a political division of the state with powers of local government.
The Passaic Yalley Sewerage District is composed of parts ■of four separate counties, and of more than one municipality in each of the counties, and hence embraces parts of four separate political divisions, namely, counties, which have the powers of taxation for local purposes under our form of government, as declared by Mr. Justice Depue in the Bernards township case.
That this district as created could have conferred upon it, under its present form, the right to impose burdens upon the property in the district for special benefits, is well settled; but to impose such burdens by the levying of a tax through a commission appointed as this one is, and not through a representative political government, is against a long series of decisions in this court and contrary to every principle of *244constitutional taxation. Baldwin v. Fuller, 10 Vroom 576; S. C. affirmed, 11 Id. 615; Lydecker v. Englewood, 12 Id. 154; Vreeland v. Jersey City, 14 Id. 135; Auryansen v. Hackensack Improvement Commission, 16 Id. 113; Peck v. Township of Raritan, 23 Id. 319; Carter v. Wade, 30 Id. 119.
In Lydecker v. Englewood, supra, Mr. Justice Dixon declares: “The political divisions of the state are those which are formed for the more effectual or convenient exercise of political power within the particular localities. Originally counties and townships, in which a uniform state policy is observable, composed this class almost or quite exclusively; then, as population became denser in certain places and there was added to- this common design a special necessity for local government different from that appropriate to more rural districts, villages, towns and cities were constituted. * * * They also became political divisions. In these institutions, therefore, must be discovered the essential characteristics of their class, and they will be such common and prominent features as have co-existed' with these organizations throughout their history and are not possessed by other bodies of legislative creation, which stand outside of the same category. These distinctive marks are, I think, that they embrace, a certain territory, and its inhabitants organized for the public advantage, and not in the interest of particular individuals or classes'; that their chief design is the exercise of governmental functions, and that to the electors residing within each is to some extent committed the power of local government, to he wielded either mediately or immediately within their territory for the peculiar benefit of the people there residing.
In Auryansen v. Hackensack Improvement Commission, supra, Justice Reed declares: “The taxing district, as we have stated, is not co-extensive with any township, and therefore, unless the legislature has conferred upon the taxing district itself such powers of local government as to impart to it a political character, the tax must fall, as its imposition is obnoxious to the rule promulgated in Baldwin v. Fuller, 10 Vroom 576.”
*245In Peck v. Township of Raritan, supra, Justice Magie declares: “The first question presented, therefore, is whether the districts authorized by this act are made political corporations or divisions of the state. That they occupy an area within and less than the township will not answer this question, because dual governments with distinct functions may co-exist. But in any such ease the included organization must have a public character and be endowed with some powers of local government. I think it plain that no such organization was designed to be established by this act. The district is not given power to elect officers to act for it.”
Without further quotations from the above citations, enough has already been said to make it clear that a district created by legislation which does not have in it, to some extent, elements of local government committed, to the electors residing therein, cannot be a political division. Only political divisions having representative forms of government can levy taxes.
I think, also, that the other objection raised to the act, namely, that it offends against that other clause in paragraph 11 of section 7 of article 4 of the constitution, which inhibits special legislation “appointing local officers or commissioners to regulate municipal affairs,” is well founded.
By section 1 of the act the governor is authorized to appoint the commissioners of the “Passaic Valley Sewerage District” as their terms of office expire, and the commissioners appointed under chapter 49 of the laws of 1902, supra, are continued in office not only until the expiration of their terms, but until the first Tuesday in May next succeeding the expiration of their terms.
An act which continues in office all officials in the whole of a constitutional class of municipalities is constitutional, as was held in Boorum v. Connelly, 37 Vroom 197. But such an act, if applied to a single city of the class would not be constitutional. So, upon principle, it may be that a general law, authorizing the governor to appoint commissioners for certain governmental or departmental purposes in cities or in other constitutional classes of municipalities, *246■would be constitutional; but such an act, if it only applied to one city or other municipality of a class, would not be constitutional, and it seems to me that an act which confers authority'upon the governor to appoint commissioners in a certain specified sewerage district is a special law for the appointment of local officers or commissioners to regulate municipal affairs, and is void.
It was also contended upon the argument that the act of April 22d, 1903, was a special act, conferring corporate powers, and hence in conflict with the last clause of paragraph 11 of section 7 of article 4 of our state constitution, which declares “the legislature shall pass no special act conferring corporate powers.” AYhether this provision of the constitution is applicable depends upon what character of a corporation the “Passaic Valley Sewerage Commissioners” is. If it is a municipal corporation, then this provision of the constitution does not apply, as, in Pell v. Newark, supra, it was expressly held that a municipal corporation may be created by special act. But, if it is not a municipal corporation, as the majority opinion seems clearly to hold, then it seems impossible to escape the conclusion tliat the act of April 22d, 1903, is avoided by the constitutional inhibition1 against conferring corporate powers by special act. That the Passaic Valley Sewerage Commissioners are created a corporation, and have conferred upon them corporate powers, is too clear for discussion. It is only necessary to read section 3 of the act creating them to establish this fact. Pamph. L. 1903, p. 780.
That the act is special in Us conference of corporate powers cannot be doubted. It is of little concern, therefore^ in the view I take, whether it is or is not a municipal corporation. If it is, I think I have shown it to be a special act regulating municipal affairs. If it is not municipal then what is it, if not a special act conferring corporate powers ?
Two other grounds of objection were urged upon the hearing against the validity of this law.
First. That it provides a scheme of taxation which is not uniform over the whole area affected.
*247Second. That the method of apportioning'the tax is arbitrary, inequitable and unjust, and not based upon any consideration of the special benefits accruing to individuals or localities.
Whether this act is void for either of these reasons is of little concern, as I think it void for the other reasons given, and as they go to the avoidance of the whole statute, other valid objections, if they exist, need not be pointed out, as such labor would answer no useful purpose.
In reaching this conclusion I am not unmindful of the fact, urged by counsel on the argument, that the statute under review is claimed to be one of great public benefit; but that fact, if conceded, cannot change the obligation of a court under its imperative duty to declare legislation void which is inimical to constitutional restrictions. No legislation can be deemed by the court to be beneficial to the public if in conflict with the constitution which the people have adopted for themselves.
In my view the act of April 22d, 1903, is unconstitutional, and the resolution brought up by the writ in this case should be set aside.